DETAILED ACTION/
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 20-35 are allowed. Claims 1-19 are cancelled.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Response to Arguments
Applicant’s arguments, see After Final, filed 10/25/2021, with respect to claims 20-35 have been fully considered and are persuasive.  The USC 103a of has been withdrawn.  Claim 20 is allowed since it contains already indicated allowably subject matter of prior claim 10.  
Allowable Subject Matter
Claims 20-35 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: 
Re-claim 20, recites “inter alia” “  A linear actuator, comprising: a base a fixed part; a fixed part support mechanism attached to the base; and a movable part driven to reciprocate in a predetermined drive direction with respect to the fixed part, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a first rail attached to the movable block; and a first runner block attached to the base, the first runner block being slidably engaged with the first rail in the drive direction, 2 MEl 37933766v.1Application Serial No. 16/516,590 Response to Final Office Action and Advisory Action wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part wherein a first side in the predetermined drive direction of the movable part has a substantially cylindrical shape and protrudes outside a cylindrical hollow part of the fixed part, and a second side in the predetermined drive direction of the movable part is accommodated in the cylindrical hollow part of the fixed part, thereby forming the linear actuator as an electrodynamic actuator, the linear actuator further comprising a plurality of movable part support mechanisms that support the movable part from a lateral side to enable the movable part to reciprocate in the predetermined drive direction, wherein each of the plurality of movable part support mechanisms comprises: a second rail attached to a side surface of the first side of the movable part to extend in the predetermined drive direction; and a second runner block attached to the fixed part to engage with the second rail.” 

    PNG
    media_image1.png
    776
    726
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    459
    412
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    710
    609
    media_image3.png
    Greyscale

   	Regarding claim 20 above combination, the closest prior art fail to teach,  The linear actuator according to claim 20 combination and ,further comprising: abase; and a fixed part support mechanism attached to the base, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a second rail attached to the movable block; and a second runner block attached to the base, the second runner block being slidably engaged with the second rail in the drive direction, wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part.

The prior art of record, Foreign search reports, nor ip.com NPL and Patent Search Report, nor plus search, nor any additionally cited art, teaches or suggest alone or in combination, the combination in claim 20 is unique a none of the prior art disclose the combination of limitations as disclosed by the invention The linear actuator according to claim 1 combination and ,further comprising: abase; and a fixed part support mechanism attached to the base, wherein the fixed part is elastically supported by the fixed part support mechanism, wherein the fixed part support mechanism comprises: a movable block fixed to the fixed part; a linear guide that couples the movable block with the base to be slidable in the predetermined drive direction; and an elastic member that is coupled to the movable block in the predetermined drive direction, wherein the linear guide includes: a second rail attached to the movable block; and a second runner block attached to the base, the second runner block being slidably engaged with the second rail in the drive direction, wherein the movable block is slidable with the fixed part with respect to the base in the predetermined direction, and wherein the elastic member reduces vibration transmitted to the base from the fixed part.” Which is unique and none of the prior art of record teach or suggest the combination of limitations above.  The combination is unique and none of the prior art of record, PLUS Search , NPL Search of ip.com or any cited art teach it  or suggest it alone or in combination. 

    PNG
    media_image4.png
    915
    693
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    847
    876
    media_image5.png
    Greyscale

Claims 21-35 are allowed based on dependency from allowable claim 20.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAGED M ALMAWRI whose telephone number is (313)446-6565.  The examiner can normally be reached on Monday - Thursday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 5712728188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAGED M ALMAWRI/Primary Patent Examiner, Art Unit 2834